Case: 10-11843   Date Filed: 07/27/2012   Page: 1 of 3




                                                                     [DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                        No. 10-11843
                                    Non-Argument Calendar
                                  ________________________

                               D.C. Docket No. 3:09-cr-00090-LC-1



UNITED STATES OF AMERICA,

llllllllllllllllllll                                               lPlaintiff-Appellee,

                                             versus

AARON JOSEPH BRUNSON,

lllllllllllllllllllll                                               Defendant-Appellant.

                                  ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                         (July 27, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 10-11843     Date Filed: 07/27/2012   Page: 2 of 3

      Aaron Joseph Brunson appeals his conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1). He argues that,

because the stipulation he had entered into with the Government—that he was a

convicted felon—was not admitted into evidence and published to the jury at trial,

the jury had no evidence before it on which to find him guilty. Therefore, the

evidence was insufficient to support his conviction.

      We review de novo whether there is sufficient evidence in the record to

support a jury’s verdict in a criminal trial. United States v. Jiminez, 564 F.3d

1280, 1284 (11th Cir. 2009). To obtain a conviction for being a felon in

possession of a firearm, the government must prove that (1) the defendant was a

convicted felon, (2) the defendant knowingly possessed a firearm, and (3) the

firearm was in or affecting interstate commerce. 18 U.S.C. § 922(g)(1); United

States v. Deleveaux, 205 F.3d 1292, 1296-97 (11th Cir. 2000).

      Brunson concedes that after the jury was selected, his lawyer and the

Assistant U. S. Attorney informed the District Court that they had entered into a

stipulation that Brunson had previously been convicted of a felony and that his

civil rights had not been restored. Brunson acknowledged the stipulation and the

court accepted it. By stipulating to felon status, a defendant waives the right to

require the Government prove his felon status. United States v. Hardin, 139 F.3d

                                          2
              Case: 10-11843   Date Filed: 07/27/2012   Page: 3 of 3

813, 816 (11th Cir. 1998).

      AFFIRMED.




                                       3